August 19, 2013 BY EDGAR TRANSMISSION Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Hampton Roads Bankshares, Inc. Registration Statement on Form S-3 File No. 333-187890 Ladies and Gentlemen: Hampton Roads Bankshares, Inc. (the “Company”) hereby respectively requests that the effective date of the above-referenced Registration Statement on Form S-3 under the Securities Act of 1933, as amended (the “Registration Statement”), be accelerated so that it will become effective at 4:00 pm Eastern Time tomorrow, August 20, 2013, or as soon thereafter as is practicable. The Company acknowledges that: · should the Commission or its staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; · the action of the Commission or its staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and · the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance. Very truly yours, /s/ Douglas J. Glenn Douglas J. Glenn President and Chief Executive Officer cc:John S. Mitchell, Jr., Esq.
